 1 RIMON, P.C.                                                           STEVE W. BERMAN (pro hac vice)
   Karineh Khachatourian (CA SBN 202634)                                 steve@hbsslaw.com
 2 RIMON, P.C.                                                           MARK S. CARLSON (pro hac vice)
   Karineh Khachatourian (CA SBN 202634)                                 markc@hbsslaw.com
 3 karineh.khachatourian@rimonlaw.com                                    HAGENS BERMAN SOBOL
   Nikolaus A. Woloszczuk (CA SBN 286633)                                SHAPIRO LLP
 4 nikolaus.woloszczuk@rimonlaw.com                                      1301 2nd Avenue, Suite 2000
   2479 E. Bayshore Road, Suite 210                                      Seattle, Washington 98101
 5 Palo Alto, CA 94303                                                   Telephone:    (206) 623-7292
   Telephone: (650) 461-4433                                             Facsimile:    (206) 623-0594
 6
   Facsimile: (650) 461-4433
 7

 8 Attorneys for Defendants
   SQUARE ENIX, INC. and
 9 CRYSTAL DYNAMICS, INC.
                                                                         RIO S. PIERCE (SBN 298297)
10                                                                       riop@hbsslaw.com
                                                                         HAGENS BERMAN SOBOL
11                                                                       SHAPIRO LLP
                                                                         715 Hearst Avenue, Suite 202
12                                                                       Berkeley, California 94710
                                                                         Telephone:     (510) 725-3000
13                                                                       Facsimile:     (510) 725-3001
14                                                                       Attorneys for Plaintiffs
                                                                         REARDEN LLC and
15                                                                       REARDEN MOVA LLC
16
                                              UNITED STATES DISTRICT COURT
17
                                          NORTHERN DISTRICT OF CALIFORNIA
18
                                                    SAN FRANCISCO DIVISION
19

20    REARDEN LLC and REARDEN MOVA                              Case No. 3:17-cv-04187-JST
      LLC,
21                                                              JOINT STIPULATION AND
                                      Plaintiffs,               [PROPOSED] ORDER REGARDING
22                                                              PLAINTIFFS’ OPPOSITION TO
                 v.                                             DEFENDANTS’ RENEWED MOTION
23                                                              FOR SUMMARY JUDGMENT
      CRYSTAL DYNAMICS, INC., a California
24    corporation, SQUARE ENIX, INC., a                         Judge:      Hon. Jon S. Tigar
      Washington Corporation,
25
                                      Defendants.
26

27

28
     Error! Unknown document property name.

              JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PLAINTIFFS’ OPPOSITION TO
                         DEFENDANTS’ RENEWED MOTION FOR SUMMARY JUDGMENT
                                         CASE NO. 3:17-CV-04187-JST
 1                                                STIPULATION
 2          Plaintiffs and Defendants in the above-captioned action, by and through their counsel of
 3 record, stipulate as follows:

 4          WHEREAS, on January 22, 2019, Rearden filed its papers in Opposition to Defendants
 5 Renewed Motion for Summary judgment;

 6          WHEREAS, among those papers was the Declaration of Stephen G. Perlman (Dkt. 128-
 7 06), which contained certain typographical errors that Plaintiffs wish to remedy;

 8          WHEREAS, among those papers was the Declaration of Mark Carlson attaching among
 9 other exhibits four contracts as Exhibits A, B, C, and D (Dkt. 128-07, 8, 9, 10), which contracts

10 had been previously filed in redacted form as Exhibits G, H, I, and J to the Declaration of Karineh

11 Khachatourian (Dkt. 122-12, 14, 16, 18), and Defendants would like to substitute redacted copies

12 of the Khachatourian exhibits for the non-redacted Carlson exhibits;

13          NOW THEREFORE, for good cause, the parties stipulate as follows:
14          [1]     The parties agree that Rearden may file a Corrected Declaration of Stephen G.
15 Perlman, and that the Clerk may substitute the Corrected Declaration for its originally filed

16 counterpart at Dkt. 128-06;

17          [2]     The parties agree that Rearden may file amended redacted Exhibits A, B, C, and D
18 of the originally filed Declaration of Mark Carlson (Dkt. 128-7, 8, 9,10), and that the Clerk may

19 substitute the amended redacted exhibits filed as Dkt. 144-5 for their originally filed counterparts.

20

21          IT IS SO STIPULATED.
22
                                                      RIMON, P.C.
23
     Dated: February 1, 2019                    By:   /s/     Karineh Khachatourian
24                                                    Karineh Khachatourian
                                                      Nikolaus A. Woloszczuk
25
                                                      Attorneys for Defendants,
26                                                    SQUARE ENIX, INC. and
                                                      CRYSTAL DYNAMICS, INC.
27

28
                                                      1
            JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PLAINTIFFS’ OPPOSITION TO
                       DEFENDANTS’ RENEWED MOTION FOR SUMMARY JUDGMENT
                           CASE NO. 3:17-CV-04187-JSTError! Unknown document property name.
 1                                               HAGENS BERMAN SOBOL SHAPIRO
 2 Dated: February 1, 2019                 By:   /s/     Mark Carlson
                                                 Steve W. Berman (Pro Hac Vice)
 3                                               Mark S. Carlson (Pro Hac Vice)
 4                                               Attorneys for Plaintiffs,
                                                 REARDEN LLC and
 5                                               REARDEN MOVA LLC
 6

 7

 8         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9

10 DATED: _______________,
            February 6     2019

11

12
                                             The Honorable Jon S. Tigar
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PLAINTIFFS’ OPPOSITION TO
                     DEFENDANTS’ RENEWED MOTION FOR SUMMARY JUDGMENT
                         CASE NO. 3:17-CV-04187-JSTError! Unknown document property name.
 1                            CIVIL LOCAL RULE 5-1 ATTESTATION
 2      I, Mark Carlson, am the ECF user whose credentials were utilized in the electronic filing of
 3 this document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that Karineh

 4 Khachatourian concurred in the filing of this document.

 5

 6                                                       /s/ Mark Carlson

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PLAINTIFFS’ OPPOSITION TO
                     DEFENDANTS’ RENEWED MOTION FOR SUMMARY JUDGMENT
                         CASE NO. 3:17-CV-04187-JSTError! Unknown document property name.
